DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-13, and Species I, shown in figures 122-128, in the reply filed on 10 March 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).  
Claims 14-19 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  The Office disagrees with Applicant’s assertion that all of the claims read on elected Species I.  In this regard, independent claims 14 and 19 set forth a staple cartridge comprising, inter alia, a tissue cutting knife that is “releasably attachable to said sled”.  The species shown in figures 122-128 is disclosed as including a sled 43440 that comprises “a tissue cutting knife 43450 fixedly attached thereto” (paragraph [0265]).  Accordingly, the elected Species I shown in figures 122-128 does not include a tissue cutting knife that is releasably attachable to the sled, and claims 14-19 do not read on the elected Species I.  Moreover, in response to the restriction requirement, Applicant elected claims 1-13.       
Claims 1-13 are deemed to read on the elected Species I. 
	The requirement is still deemed proper and is therefore made FINAL. 



Claim Status Identifier
Claims 14-19 have an incorrect status identifier.  The proper claim status identifier is (Withdrawn).  Appropriate correction should be made in any amendment filed in response to this Office action.

Drawings
The drawings are objected to because:
Figures 125 and 126 appear to be inconsistent with figures 122-124. As shown in figures 122-124 and as disclosed in paragraph [0266] of the specification, the folding spring 43290 has “one side mounted to the first jaw 43220 and the other side extending upwardly”.  However, in figures 125 and 126, the folding spring 43290 is shown with the one side that was mounted to the first jaw in figures 122-124 as having moved, and does not appear to be mounted to the first jaw in figures 125 and 126.  There does not appear to be any disclosure of such movement.  Therefore, figures 125 and 126 appear to be inconsistent with figures 122-124.  Clarification and/or correction is required.
Figure 126 is confusing and does not appear to comport with the written description.  Paragraph [0267] discloses that, referring to figure 126, the latch 43730 contacts the spent cartridge lockout 43290 which lifts the distal latch end 43731 of the latch 43730 out of the latch recess 43441 defined in the sled 43440.   However, the lockout 43290 appears to be on the incorrect side of the pivot (43722, not mentioned in the written description) for this lifting to occur.  Figure 126 is confusing because it appears that for the latch end to be lifted by the lockout, then the lockout would have to be on the other side of the pivot.  In other words, the lifting would not occur until the pivot is further to the right than the lockout in figure 126.  Clarification and/or correction is required.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 43280 and 43722.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 6-7 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scirica et al. (US Patent Publ. No. 2013/0313305).
With respect to claim 1, Scirica et al. disclose a surgical instrument 10 (fig. 1A), comprising: a first jaw (cartridge receiving assembly 60, fig. 2, [0043]); a second jaw (anvil assembly 50, fig. 2, [0043]); a staple cartridge (cartridge assembly 100, fig. 2, [0056]), comprising: a cartridge body (cartridge housing 102, fig. 2, [0056]) comprising a deck (figs. 2 and 5), a longitudinal slot 108 (figs. 2 and 5, [0056]) defined in said deck, and a guard 170 (fig. 5, [0057]) extending upwardly from said deck; staples (fasteners 110, fig. 2, [0039], [0056]) removably stored in said cartridge body; a tissue cutting knife 160 (fig. 2, [0056]) movable between a proximal unfired position and a distal fired position during a staple firing stroke, wherein said tissue cutting knife 160 extends above said deck but below the top of said guard 170 when said tissue cutting knife is in said unfired position (fig. 5, [0058]); and a firing drive comprising a firing member (drive beam 90, fig. 4, [0054]) configured to push said tissue cutting knife distally through said staple firing stroke, wherein said firing member comprises: a first cam (foot 92, fig. 4, [0054]) configured to engage said first jaw during said staple firing stroke; a second cam (transverse cam pin 98, fig. 4, [0054]) configured to engage said second jaw during said staple firing stroke; and a latch (spring arm 97, figs. 3 and 4, [0054]) configured to couple to said tissue cutting knife 160 at the outset of said staple firing stroke (fig. 5, [0064]), wherein said firing member 90 is configured to pull said tissue cutting knife 160 proximally to a retracted position via said latch 97 after said staple firing stroke (fig. 7, [0064], [0067]), wherein said latch 97 is configured to decouple from said tissue cutting knife 160 once said tissue cutting knife reaches said retracted position (once drive beam 90 is returned proximally, spring arm 97 returns outwardly and drive beam 90 and knife 160 are disengaged from one another, [0069]), 
With respect to claim 2, Scirica et al. disclose that said unfired position and said retracted position are different.  Scirica et al. disclose the unfired position (fig. 5., [0066]) of the knife, and a retracted position of the knife (fig. 6A, [0068]), in which the knife is entering the slot 182 of the guard 170 and the latch 97 is exiting the engagement notch 167 ([0069]).  Since the retracted position is proximal to the unfired position, then Scirica et al. disclose that the unfired position and the retracted position are different.       
With respect to claim 3, Scirica et al. disclose that the staple cartridge comprises a sled 130 (fig. 2, [0053]) configured to eject said staples from said cartridge body during said staple firing stroke, and wherein said sled is pushed distally by said tissue cutting knife during said staple firing stroke ([0053]).  
With respect to claim 4, Scirica et al. disclose that the first jaw 60 comprises a spring 178 (figs. 3 and 7, [0068]) configured to decouple said latch from said tissue cutting knife when said tissue cutting knife is retracted to said retracted position.  Since Scirica et al. disclose that the biasing effect of springs 178 facilitates the translation of the knife 160 back towards the storage position ([0068]), and therefore also out of engagement with the latch, then the spring is considered to be configured to decouple the latch from the knife when the knife is retracted to the retracted position.    
With respect to claim 6, Scirica et al. disclose that the tissue cutting knife 160 comprises a knife edge (distal cutting surface 165, fig. 3, [0057]), wherein said guard 170 comprises a longitudinal length, and wherein said guard extends above said knife edge (knife guard 170 substantially encloses knife 160, [0058]) when said tissue cutting knife is in said unfired position (fig 5) and said retracted position (fig. 7, [0068]).  
With respect to claim 7, Scirica et al. disclose that the tissue cutting knife 160 comprises a knife edge (distal cutting surface 165, fig. 3, [0057]), wherein said guard 170 comprises a longitudinal length, .

Allowable Subject Matter
Claims 8-13 are allowed.
Claim 5 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance:
With respect to claim 8, the prior art fails to disclose or teach the combination set forth in the claim, in particular, the limitations of a first jaw comprising a lockout, and a firing member comprising a latch configured to couple to said tissue cutting knife at the outset of said staple firing stroke, wherein said lockout resiliently returns to a locked condition during said staple firing stroke, wherein said firing member is configured to pull said tissue cutting knife proximally to a retracted position via said latch after said staple firing stroke, wherein said latch is decoupled from said tissue cutting knife by said lockout when said tissue cutting knife reaches said retracted position, and wherein said firing member is returnable to an unfired position after said latch has been decoupled from said tissue cutting knife.
Shah (US Patent No. 7,942,303) is the closest prior art. Shah discloses a surgical instrument comprising a first jaw 170 (fig. 5, [26]) having a lockout (612, 622, 626, fig. 18, [56]), a second jaw 160 (fig. 5, [26]), a staple cartridge 630 (fig. 18, [55]) comprising a cartridge body, staples, and a tissue cutting knife 400c, 640 (fig. 13, [48], fig. 18, [55]), the tissue cutting knife contacts and defeats the lockout when the cartridge is seated in the first jaw ([56]), and a firing drive comprising a firing member (firing rod 320c, fig. 13, [48]) configured to push the knife distally through the staple firing stroke when the lockout has been defeated ([56], [48]), a latch (spring element 500, apertures 321, figs. 13, 14, [48], 
With respect to claims 9-13, these claims depend from claim 8 and are likewise allowable.
The following is an examiner’s statement of reasons for the indication of allowable subject matter:
With respect to claim 5, Scirica et al. disclose a surgical instrument 10 comprising: a first jaw 60, a second jaw 50, a staple cartridge 100 comprising: a cartridge body 102 comprising a deck, a longitudinal slot 108 defined in said deck, and a guard 170 extending upwardly from said deck; staples; a tissue cutting knife 160; and a firing drive comprising a firing member 90 comprising a first cam 92, a second cam 98, and a latch 97 configured to couple to said tissue cutting knife 160 at the outset of said 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Baxter et al. (US Patent Publ. No. 2016/0081690) discloses a knife guard (fig. 18).
	Calderoni (US Patent Publ. No. 2015/0230796) disclose a latch and a lockout spring (fig. 28).
	Baxter et al. (EP 2,886,069) discloses a lockout spring (fig. 2). 
	Vidal (WO 94/24947) discloses a latch (fig. 22A-22D).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Linda J Hodge whose telephone number is (571)272-0571. The examiner can normally be reached Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 5712724458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Linda J. Hodge/
Patent Examiner, Art Unit 3731

/STEPHEN F. GERRITY/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        23 March 2022